Exhibit McCLATCHY REPORTS GROWTH IN SECOND QUARTER 2009 EARNINGS · Reports earnings per share of 50 cents and adjusted earnings per share from continuing operations(1) of 30 cents · Reduces cash expenses by 29.3%, or $112.9 million, from second quarter 2008, excluding restructuring-related charges · Reduces principal of publicly traded bonds by $106 million to $1.07 billion SACRAMENTO, Calif., July 21, 2009 – The McClatchy Company (NYSE-MNI) today reported net income from continuing operations in the second quarter of 2009 of $42.0 million, or 50 cents per share – more than double the earnings per share in the second quarter of 2008. Adjusted earnings from continuing operations,(1)excluding several unusual items in the second quarter of 2009, were $25.2 million, or 30 cents per share, up 42.9% from the 2008 quarter. Total net income including discontinued operations was $42.2 million, or 50 cents per share. The company’s second-quarter 2008 earnings from continuing operations were $20.1 million, or 24 cents per share. Adjusted earnings from continuing operations,(1)excluding several unusual items in the second quarter of 2008, were $17.3 million, or 21 cents per share. Total net income including discontinued operations was $19.7 million, or 24 cents per share. Unusual items affecting the second-quarter results in each year are discussed below. Revenues in the second quarter of 2009 were $365.3 million, down 25.4% from revenues from continuing operations of $489.7 million in the second quarter of 2008.Advertising revenues were $283.7 million, down 30.2% from 2008, and circulation revenues were $69.4 million, up 5.0%. 1 First Six Months Results: Income from continuing operations in the first half of 2009 was $4.3 million, or 5 cents per share. Adjusted earnings from continuing operations,(1)excluding several unusual items discussed below, were zero cents per share. Total net income, including discontinued operations, was $4.7 million, or 6 cents per share. Income from continuing operations for the first six months of 2008 was $19.1 million, or 23 cents per share, and was affected by the issues discussed below. Adjusted earnings from continuing operations(1)were 24 cents per share in the first half of 2008.The company’s total net income for the first six months of 2008, including the results of discontinued operations, was $18.8 million, or 23 cents per share. Revenues from continuing operations in the first six months of 2009 were down 25.3% to $731.0 million compared to $978.0 million in 2008.Advertising revenues in 2009 totaled $568.4 million, down 29.9%, and circulation revenues were $137.8 million, up 2.9%. Management’s Comments: Commenting on McClatchy’s results, Gary Pruitt, chairman and chief executive officer, said, “We are extremely pleased to post earnings per share growth of 42.9% after adjusting for unusual items in the quarter, particularly given the impact of the recession in our markets. While our advertising revenues in the second quarter of 2009 were down in the same range as the first quarter, we saw an improving trend within the quarter.Advertising revenues were down 31.1% in April, 30.7% in May and 28.3% in June.So far, July’s performance is similar to June’s. “Our second-quarter results also reflect our hard work on the expense side.We continue to restructure and permanently reduce expenses to better align our costs with our revenues. We reduced cash expenses in the second quarter of 2009 by 29.3%, excluding severance and other benefit charges related to our restructuring plan, resulting in operating cash flow of $92.4 million. “Our operating cash flow margin for the quarter was a healthy 25.3% compared to 21.2% for the 2008 quarter. Our company remains profitable and each of our newspapers is contributing positive cash flow. “McClatchy continues its transition to a successful hybrid print and online company. Our digital audience continues to grow impressively. Average monthly unique visitors to our websites were up 30.1% in the second quarter following 26.7% growth in the first quarter of 2009. Still, the recession is impacting our digital business. Our digital advertising was down 2.9% in the second quarter of 2009, hurt particularly by declining employment advertising. Excluding employment advertising, which has declined nationally both in print and online, our online advertising revenue grew 24.7% in the second quarter of this year. 2 “Our digital performance has been aided by ownership stakes in CareerBuilder, Cars.com, and Apartments.com, leading companies in the digital classified advertising arena. And our growth in digital retail advertising of 50.7% in the first half of 2009 is fueled in part by our partnerships with Yahoo! and other technology companies. “As we continue our successful migration to a multimedia company, we are less vulnerable to print declines and the secular shifts of advertising to digital media. Digital advertising represented 16.5% of total advertising in the second quarter, up from 11.8% in the second quarter of 2008.In June, digital advertising represented 17.3% of total advertising. “We are among the leaders in our industry in online advertising revenue performance and online advertising as a percentage of total advertising. Those who think of McClatchy as just a newspaper company need to take a fresh look. We are quickly becoming a 24-7 news and advertising company that can deliver in print, online, and to handheld devices. “As we look to the second half, we will remain vigilant in our efforts to become more efficient and permanently reduce costs.Through the first six months of 2009, cash expenses, excluding restructuring charges, are down 23.6%, and we expect cash expenses to be down in the mid-20s percent range for the remainder of the year. “Our challenge in this extremely tough environment is to stabilize cash flow, reduce debt and continue a transition to an integrated multimedia company. I’m happy to report that in the second quarter, we moved forward on all three fronts. Looking ahead, we know that economic slowdowns do not last forever, and our 152-year-old company has been successful by taking a long-term view and staying true to our strategic plan. So we are focused on continuing to be the leading local media company in some of the best markets in the nation. We are working to put ourselves in a good position to weather this downturn and to create value for all of our stakeholders.” Pat Talamantes, McClatchy’s chief financial officer, said, “In addition to the outstanding efforts made by our papers to permanently reduce costs, we believe our recent bond exchange offer has further improved our financial standing.We were able to reduce our overall debt principal by about $75 million as a result of this offer.In addition, on April 15, 2009, we repaid principal of $31 million on unsecured notes that had matured. “At the end of the second quarter, the principal due on our bank debt and public notes was down more than $100 million from the end of 2008.Based on our trailing 12 months of cash flow, our leverage ratio, as defined under our credit agreement, improved from 5.9 times cash flow in the first quarter to 5.8 times at the end of the second quarter and our interest coverage ratio was about the same at 2.8 times.Both of these ratios are well within the covenant requirements under our credit agreement of a leverage ratio of less than 7.0 times and an interest coverage ratio of at least 2.0 times. At the end of June, we had approximately $143.5 million available under our bank credit lines.
